DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 3-22 are pending and rejected.
Claims 1-2 are canceled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).
The drawings must show every feature of the invention specified in the claims. Therefore, the first cam, second cam and third cam must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation is:
"cable tie feeder" in Claims 3, 12-13 & 22.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Regarding Claims 3 & 13, Claims 3 & 13, recite the limitation a “cable tie feeder” on Line 6 which invokes 35 U.S.C § 112(f) means plus function interpretation as discussed above. The “cable tie feeder” as claimed is not mentioned anywhere in the Applicant’s specification.  While a “feed device 32”, assumed to be the claimed “cable tie feeder”, is mentioned in Para. [0009] Applicant’s specification provides no adequate structure to perform the claimed function of looping a free end of a cable tie around the bundle of cables and through a ratchet cage. Therefore, the examiner concludes that the Applicant’s disclosure does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claims 4 & 14, Claims 4 & 14, recite the limitation “inner surfaces of both the first pivoting jaw and the second pivoting jaw are configured to guide the free end of the cable tie… through the ratchet cage [emphasis added]” on Lines 1-3. While the pivoting upper jaw 34 and the pivoting lower jaw 36 are mentioned in Para. [0009] Applicant’s specification provides no adequate structure to perform the claimed function of guiding the free end of the cable tie through the ratchet cage. Therefore, the examiner concludes that the Applicant’s disclosure does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claims 5-12, Claims 5-11 & 15-21 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(a).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3 & 13, the claim limitation “cable tie feeder” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not provide adequate structure to perform the claimed function of looping a free end of a cable tie around the bundle of cables and through a ratchet cage. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 4, Claim 4 recites the limitation “inner surfaces of both the first pivoting jaw and the second pivoting jaw are configured to guide the free end of the cable tie around the bundle of cables and through the ratchet cage [emphasis added]” on Lines 1-3. The metes and bounds of this claim is unclear as the first pivoting jaw and the second pivoting jaw have not been positively recited in Claim 3 (i.e., an electric motor configured to rotate a drive shaft having a first cam to actuate a first pivoting jaw and having a second cam configured to actuate a second pivoting jaw). Therefore it is unclear whether direct infringement would occur with only an electric motor capable of rotating a drive shaft having two cams configured to actuate two pivoting jaws, or whether direct infringement would occur with an electric motor, a drive shaft, two cams and two pivoting jaws. For the purpose of examination and compact prosecution, Claim 4 has been rejected with art for the pivoting jaws.
Regarding Claim 10, recites the limitation “the drive shaft further includes a third cam” on Lines 1-2. The metes and bounds of this claim is unclear as the drive shaft has not been positively recited in Claim 3 (i.e., an electric motor configured to rotate a drive shaft). Therefore it is unclear whether direct infringement would occur with only an electric motor capable of rotating a drive shaft, or whether direct 
Regarding Claims 11 & 21, Claims 11 & 21 recite the limitation “the electric motor” on Line 1 & Line 2, respectively. It is unclear whether this “electric motor” is the “electric motor” previously recited in Claims 3 & 13, respectively, the “another electric motor” previously recited in Claims 6 & 16, respectively, or a separate different electric motor. For the purpose of examination, “the electric motor” is being interpreted as “the [first] electric motor” of Claims 3 & 13, respectively.
Regarding Claims 5-9, Claims 5-9 rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 12-14 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Leban et al. (hereinafter "Leban") (U.S. 5,595,220) in view of Filipiak et al. (hereinafter "Filipiak") (US 2002/0093211).
Regarding Claims 3 & 13, Leban discloses a device (Fig. 1, a tool 40; Col. 2, Lines 5-7) and method (Fig. 1, a method of operating the tool 40; Col. 4, Lines 57-59), comprising:
an electric motor (Fig. 11, a motor 80 wherein the motor is electric; Col. 3, Lines 55-57 & Claim 6) configured to rotate a drive shaft (Fig. 11, the motor 80 rotates a drive shaft 81; Col. 3, Lines 57-60);
a first pivoting jaw (Fig. 1, an upper jaw 50; Col. 3, Lines 30-32) configured to retain a bundle of cables (Fig. 1, the upper jaw 50 closes around a bundle of wires 30; Col. 3, Lines 35-37);
a second pivoting jaw (Fig. 1, a lower jaw 51; Col. 3, Lines 32-34) opposed to the first pivoting jaw (the lower jaw 51 is opposite the upper jaw 50; see Fig. 1) to retain the bundle of cables (Fig. 1, the upper jaw 50 closes around a bundle of wires 30; Col. 3, Lines 35-37); and
a cable tie feeder (Fig. 12, a looping mechanism comprising a cable tie advancing mechanism 90 and a tensioning and severing mechanism 100; Col. 4, Lines 23-55) configured to loop a free end of a cable tie around a bundle of cables (Fig. 16, the cable tie advancing mechanism 90 of the looping 
Leban fails to explicitly disclose wherein the drive shaft has a first cam configured to actuate the first pivoting jaw and a second cam configured to actuate the second jaw.
However, Filipiak in the art of motorized tools, teaches a device (Fig. 1, a gripper device 10; [0023]), comprising:
a motor (a hydraulic motor 12; [0009] & [0023]) configured to drive a drive shaft (Fig. 3, a piston rod 24; [0023]) having a first cam (Fig. 2, an upper cam pin 28; [0023]) to actuate a first pivoting jaw (Fig. 2, the upper cam pin 28 actuates an upper jaw 20; [0023]) and further having a second cam (Fig. 2, a lower cam pin 30; [0023]) configured to actuate a second pivoting jaw (Fig. 2, the lower cam pin 30 actuates a lower jaw 22; [0023]).
The advantage of the different cam pins for each jaw is to allow the jaws to be opened to a greater extent (Filipiak; [0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the upper jaw and the lower jaw as disclosed by Leban, to each include a separate cam pin taught by Filipiak, to allow the jaws to be opened to a greater extent (Filipiak; [0023]).
Regarding Claims 4 & 14, Leban, as previously modified by Filipiak, discloses the device and method in accordance with Claims 3 & 13, respectively. Leban further discloses wherein inner surfaces of both the first pivoting jaw and the second pivoting jaw are configured to guide the free end of the cable tie around the bundle of cables and through the ratchet cage (Fig. 15, interior jaw channels 52 and 
Regarding Claims 12 & 22, Leban, as previously modified by Filipiak, discloses the device and method in accordance with Claims 3 & 13, respectively. Leban further discloses wherein the device further includes a removable cable tie magazine (Fig. 1, a ribbon of cable ties 31 which are loaded into the tool 40; Col. 4, Lines 57-63) configured to dispense cable ties into the cable tie feeder (Fig. 1, the ribbon of cable ties 31 dispense individual cable ties 32; Col. 3, Lines 15-20).
Claims 5 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leban et al. (hereinafter "Leban") (U.S. 5,595,220) in view of Filipiak et al. (hereinafter "Filipiak") (US 2002/0093211) as applied to Claims 3 & 13 above, and further in view of Boss et al. (hereinafter "Boss") (US 2016/0016682).
Regarding Claims 5 & 15, Leban, as previously modified by Filipiak, discloses the device and method in according with Claims 3 & 13, respectively.
Leban, as previously modified by Filipiak, fails to explicitly disclose a user interface configured to allow an operator of the device to select one of a first operating mode and a second operating mode.
However, Boss in the art of motorized tools, teaches a device (Fig. 1, a handheld strapping tool 10; [0028]) and method (Fig. 10, an operating scenario for the handheld strapping tool 10; [0037]), comprising:
a user interface (Fig. 3, a knob-type dial anti-jam device 78; [0036]) configured to allow an operator of the device to select one of a first operating mode (Fig. 10, a normal operation mode; [0037]) and a second operating mode (Fig. 10, a reverse anti-jam mode; [0047]).
The advantage of the two operating modes is to allow for jams to be cleared (Boss; [0047]).
.
Claims 6, 10-11, 16 & 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Leban et al. (hereinafter "Leban") (U.S. 5,595,220) in view of Filipiak et al. (hereinafter "Filipiak") (US 2002/0093211) and Boss et al. (hereinafter "Boss") (US 2016/0016682) as applied to Claims 5 & 15 above, and further in view of Deschenes et al. (hereinafter "Deschenes") (U.S. 6,302,157).
Regarding Claims 6 & 16, Leban, as previously modified by Filipiak and Boss, discloses the device and method in according with Claims 5 & 15, respectively.
Leban further discloses a toothed wheel (Fig. 17, a gripper gear 120; Col. 5, Lines 62-63) configured to engage a toothed portion of the cable tie (Fig. 17, the gripper gear 120 engages with a threaded portion 35 of the cable tie 32; Col. 5, Lines 63-65) and pull the free end of the cable tie through the ratchet cage (Fig. 17, the gripper gear 120 pulls the leading end of the cable tie 32 through the opening 34 of the head 33 of the cable tie 32; Col. 6, Lines 6-11).
Leban, as previously modified by Filipiak and Boss, fails to explicitly disclose wherein the toothed wheel is driven by another electric motor.
However, Deschenes, in the art of cable tie tools, disclose a device (Fig. 9, a cable tie installation tool 12; Col. 5, Lines 7-11), comprising:
a first electric motor (Fig. 13, an electric jaw assembly motor 153; Col. 10, Lines 1-3) configured to actuate a first jaw and a second jaw (Fig. 13, the electric jaw assembly motor 153 actuates an upper jaw 145 and a lower jaw 151; Col. 9, Line 66 – Col. 10, Line 6);
a second electric motor (Fig. 10, a cinching electric motor 117; Col. 11, Lines 60-63), configured to tension a cable tie (Fig. 10, the cinching motor 117 cinches a cable tie 11; Col. 12, Lines 11-19); and 

The advantage of the separate motor for tensioning is to prevent overloading of the motor (Deschenes; Col. 12, Lines 15-18).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the device as disclosed by Leban, as previously modified by Filipiak and Boss, to include the separate motor for tensioning taught by Deschenes, to prevent overloading of the motor (Deschenes; Col. 12, Lines 15-18).
Regarding Claims 10-11 & 20-21, Leban, as previously modified by Filipiak, Boss and Deschenes, discloses the device and method in according with Claims 6 & 16, respectively.
Boss further teaches a drive shaft including a cam (Fig. 8, a cam shaft 56 including a cam 58; [0034]) configured to actuate a tie cutter to cut a free end of a tie (Fig. 8, a cutter 64 cuts off a free end section of a strap S driven by the rotation of the cam shaft 56; [0034]); and
an electric motor (Fig. 4, a DC motor 50; [0033]) configured to rotate the drive shaft to actuate the tie cutter when the first operating mode is selected from the user interface (Figs. 4 & 8, the DC motor 50 rotates the cam shaft 56 which drives the cutter 64 to cut off the free end section of the strap S when in the normal operation mode; [0034] & [0037]).
Claims 7-9 & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Leban et al. (hereinafter "Leban") (U.S. 5,595,220) in view of Filipiak et al. (hereinafter "Filipiak") (US 2002/0093211), Boss et al. (hereinafter "Boss") (US 2016/0016682) and Deschenes et al. (hereinafter "Deschenes") (U.S. 6,302,157) as applied to Claims 6 & 16 above, and further in view of Shimada et al. (hereinafter "Shimada") (JP-2000103407-A).
Regarding Claims 7-8 & 17-18, Leban, as previously modified by Filipiak, Boss and Deschenes, discloses the device and method in according with Claims 6 & 16, respectively.

However, Shimada, as best understood, in the art of bundling machines, teaches an apparatus (Fig. 1, a band binding machine 40; [0026]), comprising:
a wheel (Fig. 1, a band drive roller 41 of a band tightening mechanism 4; [0028]) includes a rotary encoder (Fig. a servomotor 44 electrically connected to the band drive roller 41 is equipped with an encoder; [0028]) in communication with an electronic unit (Fig. 1, a control section 45; [0028]) configured to measure the wheel that engage a band (Fig. 1, the control section 45 measures the rotations of the band drive roller 41; [0034]); and
wherein the electronic unit is further configured to determine a circumference of the band based on the rotary encoder (Fig. 1, the control section 45 determines a length of a band 1 by measuring the rotations of the band drive roller 41; [0034]).
The advantage of the electronic unit and the rotary encoder is to control the tightness of the band (Shimada; [0034]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the gripper gear as disclosed by Leban, as previously modified by Filipiak, Boss and Deschenes, with the electronic unit and rotary encoder taught by Shimada, to control the tightness of the band (Shimada; [0034]).
Regarding Claims 9 & 19, Leban, as previously modified by Filipiak, Boss, Deschenes and Shimada, discloses the device and method in according with Claims 7 & 17, respectively.
.
Response to Arguments
Applicant’s arguments, see Page 8, filed September 1, 2020, with respect to the objection to the specification have been fully considered and are persuasive in light of amendments to the specification.
The objection to the specification has been withdrawn.
Applicant’s arguments, see Page 8, filed September 1, 2020, with respect to the invocation of 35 U.S.C. 112(f) with respect to Claims 1-2 have been considered but are moot because Claims 1-2 have been canceled.
Applicant’s arguments, see Page 8, filed September 1, 2020, with respect to the rejections under 35 U.S.C. § 112(a) of Claims 1-2 have been considered but are moot because Claims 1-2 have been canceled.
Applicant’s arguments, see Page 8, filed September 1, 2020, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 1-2 have been considered but are moot because Claims 1-2 have been canceled.
Applicant’s arguments, see Pages 8-9, filed September 1, 2020, with respect to the rejections under 35 U.S.C. § 103 of Claims 1-2 have been considered but are moot because Claims 1-2 have been canceled.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725